DETAILED ACTION


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance:

No reference nor combination of references was found which discloses a flexible gear wheel formed of at least two flexible disks each having at least two toothed segments which are connected by spring segments, as required by claims 1 and 14.
The closest prior art appears to be Grudin, U. S. Patent 2,966,808.  Grudin discloses two embodiments of a flexible gear wheel, in particular a flexible gear wheel in a gear mechanism including a ring gear and a wave generator, the first embodiment best shown in figures 1 and 4, and the second embodiment shown in figures 11 and 12.  In the first embodiment, the flexible gear wheel is a cylinder with three axial sections of teeth 98 to mesh with the ring gears 93, 91, 93 as shown in figure 1.  The cylinder is formed by circumferentially adjacent toothed segments 

Armen, CN 1471117, discloses a gear wheel, best shown in figures 2 and 3, including three gear wheel disks 2A, 2B, and 2C which are located adjacent to one another to form a gear wheel, the center disk 2B including two toothed segments, one segment being the perimeter of the disk 2B and the other segment formed by portion 10 connected by a hinge 12 and also by a spring 11.  The gear wheel includes at least two gear wheel disks, but only one of them could be considered flexible.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

WO 94/12812 (Ifrim et al.) June 1994 - flexible gear wheel of plural toothed segments connected by spring segments.

WO 99/14012 (Beier et al.) March 1999 - a gear is formed of four layers riveted together.

U. S. Patent 6,805,025 (Ruttor) October 2004 - flexible gear wheel disk with a plurality of toothed segments.  The segments are connected together as a chain, and so spring segments are not included.

U. S. Patent 8,656,809 (Bayer et al.) February 2014 - figs. 5 and 6 show two axially adjacent sets of toothed segments forming a flexible gear wheel.  The segments are bolted to a chain so that no spring segments are used, and the segments are not parts of disks.

WO 2017/022062 (Handa et al.) February 2017 - fig. 4 shows a flexible gear wheel with four axially adjacent sets of teeth (on a single cylinder).



Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERRY LYNN ESTREMSKY whose telephone number is (571)272-7090. The examiner can normally be reached T-F 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on (571)270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





SLE
/SHERRY L ESTREMSKY/Primary Examiner, Art Unit 3659